211 S.W.3d 625 (2007)
Kelvin WHITE, Claimant/Appellant,
v.
YOUNG DENTAL MANUFACTURING COMPANY, Employer/Respondent, and
Liberty Mutual Insurance Company, Insurer/Respondent.
No. ED 88151.
Missouri Court of Appeals, Eastern District, Division One.
January 16, 2007.
Steve D. Brooks, MacArthur Moten, P.C., St. Louis, MO, for appellant.
Fielding A. Poe, Zenz & Rouse, St. Louis, MO, for respondent.
Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Kelvin White appeals from the decision of the Labor and Industrial and Relations Commission (Commission) denying him worker's compensation benefits for left leg deep vein thrombosis he alleges was the result of his work for Young Dental Manufacturing Company as a vulcanizer.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. The Commission's decision is supported by competent and substantial evidence on the whole record. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).[1]
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).
NOTES
[1]  The motion for an award of damages for a frivolous appeal is denied.